Action by George D. Barnard   Co. against Greer county. Judgment for defendant, and plaintiffs bring error. Affirmed. *Page 702 
This cause was submitted upon an agreement that the questions involved are identical with those in Clark   Courts v. GreerCounty, this volume, p. 425, and it is stipulated that the decision in that case shall control the determination of this cause. On the authority of that case, the judgment of the district court of Greer county in this case is affirmed, at the costs of plaintiffs in error.